Zimmerman, J.,
dissenting. “Forfeitures of leaseholds are not favored in equity or at law. Accordingly, a provision for such a forfeiture must be strictly construed and doubts resolved against the person asserting the forfeiture.” 33 Ohio Jurisprudence 2d 671, Section 416.
*195As noted in the majority opinion, the lease in issue was prepared by attorneys representing the lessors, and the paragraph of the lease which is controlling reads:
“3. In the event the entire building in which said premises are located should at any time during the existence of this lease be condemned by public authority, then said lessors may at their option terminate this lease.” (Emphasis supplied.)
Applying the rule against forfeitures, it seems to the writer that the emphasis on the word, “building,” peculiarly used in connection with the term, “premises,” and the use of the word, “condemned,” instead of the word, “appropriated,” are a strong indication that all parties to the lease had in mind the condemnation and destruction of the building on the premises by order of public authority because of a dangerous and unten-antable condition rather than a taking of the entire premises upon which the building was located for public use as a highway. In fact, an appropriation of the premises for any public use was not in prospect at the time the lease was executed.
In its ordinarily accepted meaning the noun, “building,” embraces only a structure including the space between walls and roof, whereas the more comprehensive term, “premises,” embraces both lands and tenements.
The lessee is entitled to participate in the amount paid for the appropriated premises, and I, therefore, respectfully dissent from the judgment of affirmance herein.
Herbert, J., concurs in the foregoing dissenting opinion.